— Order unanimously reversed, without costs, and appellant’s cross motion granted in accordance with the following memorandum: By order dated May 26, 1978 this appeal was stricken from the calendar with leave to appellant Clinton Teachers’ Association to restore upon the filing of a proper record on appeal (see Clinton Cent. School Dist. v Clinton Teachers’ Assn., 63 AD2d 854). Upon its motion, we granted reargument by order dated September 15, 1978. Upon reargument, the prior decision and order of this court are vacated, the order appealed is reversed, with costs to appellant, respondent school district’s motion to vacate the arbitration award is denied, and appellant’s cross motion to confirm the award is granted (see Rochester City School Dist. v Rochester Teachers’ Assn., 41 NY2d 578). (Reargument of appeal from order of Oneida Supreme Court.) Present — Simons, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.